

116 HR 6374 IH: Ensuring Affordable Housing Security During the Coronavirus Emergency Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6374IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Velázquez introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo suspend requirements that tenants of assisted housing make contributions toward rent during the public health emergency relating to coronavirus, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Affordable Housing Security During the Coronavirus Emergency Act of 2020.2.Suspension of requirements regarding tenant contribution toward rent(a)SuspensionNotwithstanding any other provision of law, the obligation of each tenant household of a dwelling unit in assisted housing to pay any contribution toward rent for occupancy in such dwelling unit shall be suspended with respect to such occupancy during the period beginning on the date of the enactment of this Act and ending 6 months after the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.(b)Federal reimbursement paymentsTo the extent that amounts are made available pursuant to subsection (e) for reimbursements under this subsection, the Secretary of Housing and Urban Development or the Secretary of Agriculture, as appropriate, shall—(1)provide owners of assisted housing and public housing agencies for any amounts in rent not received as a result of subsection (a), plus the amount of any increases in costs of administering and maintaining such housing to the extent only that such increases result from the public health emergency relating to Coronavirus Disease 2019 (COVID-19); and(2)in the case of public housing agencies providing assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), reimburse such agencies in an amount sufficient to cover any increase in housing assistance payments resulting from the suspension of tenant rent payments pursuant to subsection (a), plus the amount of any increases in the cost of administering such assistance to the extent only that such increases result from the public health emergency relating to Coronavirus Disease 2019 (COVID-19).(c)Prohibitions(1)On finesNo tenant or tenant household may be charged a fine or fee for nonpayment of rent in accordance with subsection (a) and such nonpayment of rent shall not be grounds for any termination of tenancy or eviction.(2)On debtNo tenant or tenant household may be treated as accruing any debt by reason of suspension of contribution of rent under subsection (a).(3)On repaymentNo tenant or tenant household may be held liable for repayment of any amount of rent contribution suspended under subsection (a).(4)On credit scoresThe nonpayment of rent by a tenant or tenant household shall not be reported to a consumer reporting agency nor shall such nonpayment adversely affect a tenant or member of a tenant household’s credit score.(d)Assisted housingFor purposes of this section, the term assisted housing means housing or a dwelling unit assisted under—(1)section 213, 220, 221(d)(3), 221(d)(4), 223(e), 231, or 236 of the National Housing Act (12 U.S.C. 1715l(d)(3), (d)(4), or 1715z–1);(2)section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s);(3)section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);(4)section 811 of the Cranston-Gonzales National Affordable Housing Act (42 U.S.C. 8013);(5)title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12701 et seq.);(6)subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.);(7)title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.);(8)section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f);(9)the public housing program under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.); or(10)section 514, 515, 516, 521(a)(2), 538, or 542 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490a(a)(2), 1490p–2, 1490r).(e)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to make payments under subsection (b) to all owners of assisted housing and public housing agencies.